     2:18-cv-03326-RMG         Date Filed 10/05/20      Entry Number 459        Page 1 of 5




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                       )
 CONSERVATION LEAGUE, et al.,                 )
                                                  Civ. No. 2:18-cv-3326-RMG
                                              )
                Plaintiffs,                   )
                                                  (Consolidated with 2:18-cv-3327-RMG)
                                              )
                        v.                    )
                                                  FEDERAL DEFENDANTS’ STATEMENT
                                              )
                                                  OF POSITION REGARDING THE
 WILBUR ROSS, in his official capacity        )
                                                  DISPOSITION OF THE CASE
 as the Secretary of Commerce, et al.,        )
                                              )
                Defendants.                   )
                                              )


       Federal Defendants submit this memorandum to set forth their position regarding

disposition of the case based on the developments discussed during the October 1, 2020 Status

Conference.

       As set forth in Federal Defendants’ September 29, 2020 filing, Dkt. No. 455, the incidental

harassment authorizations (“IHAs”) at issue in this case expire on or before November 30, 2020;

the National Marine Fisheries Service (“NMFS”) has no authority to extend the terms of those

IHAs upon their expiration; and NMFS has no basis for reissuing or renewing these IHAs. Dkt.

No. 455-1 (Decl. of D. Wieting ¶ 4 (Sept. 29, 2020)). In light of the near-term expiration of the

IHAs, Federal Defendants suggested that a stay of the litigation until 14 days after November 30,

2020, would be appropriate, Dkt. No. 455, and continue to have no objection to a stay. See Landis

v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Microfinancial, Inc. v. Premier Holidays Int’l,

385 F.3d 72, 77 (1st Cir. 2004) (“It is apodictic that federal courts possess the inherent power to

stay proceedings for prudential reasons.”) (citations omitted).       Alternatively, the proposal

suggested by the Court during the October 1, 2020 Status Conference, to dismiss the case without



                                                  1
     2:18-cv-03326-RMG          Date Filed 10/05/20      Entry Number 459         Page 2 of 5




prejudice while allowing the parties leave to restore the case should circumstances change before

a certain date (described by the Court as a “Rubin Order”), would be equally acceptable to Federal

Defendants. Whether this Court enters a stay or a Rubin Order, however, one issue is clear: the

IHAs will expire, pursuant to their terms, on or before November 30, 2020, and, at that point, the

case will be moot. The Court will no longer have jurisdiction over the claims in this case, which

challenge the soon-expiring IHAs as being arbitrary and capricious or contrary to law under the

Administrative Procedure Act. And, given the representation of the Defendant-Intervenors during

the October 1, 2020 Status Conference, this case is prudentially moot right now.

       Although Plaintiffs South Carolina Coastal Conservation League, et al. (“the

Environmental Plaintiffs”) raised the potential of vacatur during the October 1, 2020 Status

Conference, they since have stated that they “will not pursue vacatur in this case.” Dkt. No. 458.

In the event that the Court is considering vacatur of the IHAs, notwithstanding the Environmental

Plaintiffs’ change in position, Federal Defendants maintain that vacatur is not necessary or

appropriate in this case. The concerns animating the Supreme Court in A.L. Mechling Barge Lines

v. United States, 368 U.S. 324 (1961), which was cited by the Environmental Plaintiffs during the

October 1, 2020 Status Conference, are not present here. Upon their expiration, the IHAs will be

legally null: they will no longer have any effect, they are not precedential for future IHAs, and

there will be no agency action in existence for this Court to vacate. These facts plainly distinguish

this case from the Interstate Commerce Commission rate authorization order challenged in

Mechling.

       Further, vacating agency actions that have been mooted and will have no continuing legal

consequences raises jurisdictional concerns under the Constitution’s “case” and “controversy.”

requirement. U.S. Const. art. III § 2. Upon the IHA’s expiration, there will be no IHAs for the




                                                 2
     2:18-cv-03326-RMG           Date Filed 10/05/20      Entry Number 459        Page 3 of 5




Court to vacate, nor could any plaintiff show any actual or “certainly impending” threatened injury

necessary for standing. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401, 414 n.5 (2013). In the

absence of standing, the Court would no longer have jurisdiction and cannot vacate an agency

action. Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013) (“In our system of government, courts

have ‘no business’ deciding legal disputes or expounding on law in the absence of [an Article III]

case or controversy.”) (citation omitted); Church of Scientology v. United States, 506 U.S. 9, 12

(1992) (A federal court lacks jurisdiction “to give opinions upon moot questions or abstract

propositions, or to declare principles or rules of law which cannot affect the matter in issue in the

case before it.” (citations omitted)).

        In sum, the Court can issue the Rubin Order without the need to vacate the IHAs. At a

minimum, based on Defendant-Intervenors’ representation to the Court that it is operationally

infeasible for them to carry out any seismic activity before the IHAs will expire, prudential

concerns warrant a pause in the proceedings in this case, whether in the form of a stay or a Rubin

Order. Federal Defendants defer to the Court’s decision about which of these two approaches it

deems more appropriate.

            Respectfully submitted this 5th day of October, 2020.

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment and Natural Resources Division
                                                     SETH M. BARSKY, Chief
                                                     MEREDITH L. FLAX, Assistant Chief

                                                     By: /s/ Alison C. Finnegan
                                                     ALISON C. FINNEGAN, Trial Attorney
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     Wildlife & Marine Resources Section
                                                     Ben Franklin Station, P.O. Box 7611
                                                     Washington, D.C. 20044-7611
                                                     Tel: (202) 305-0500; Fax: (202) 305-0275



                                                 3
2:18-cv-03326-RMG   Date Filed 10/05/20    Entry Number 459      Page 4 of 5




                                      Email: alison.c.finnegan@usdoj.gov

                                      LISA RUSSELL, Chief
                                      GUILLERMO MONTERO, Assistant Chief

                                      /s/ Kristofor R. Swanson
                                      KRISTOFOR R. SWANSON
                                      Senior Attorney
                                      (Colo. Bar No. 39378)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Tel: (202) 305-0248; Fax: (202) 305-0506
                                      Email: kristofor.swanson@usdoj.gov

                                      Counsel for Federal Defendants




                                  4
     2:18-cv-03326-RMG         Date Filed 10/05/20       Entry Number 459        Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send electronic notification of such filing

to all counsel of record.

                                                               /s/ Alison C. Finnegan




                                                 1
